     Case 2:19-cv-01717-RGK-AGR Document 186-4 Filed 03/09/20 Page 1 of 16 Page ID
                                      #:5311


 1                                   Declaration of Sunil Gulati
 2          1.     My name is Sunil Gulati. I graduated magna cum laude with a B.A. in
 3    economics from Bucknell University in 1981 and received an M.A. in 1983 and an
 4    M. Phil. in 1986 in economics from Columbia University. I served on the Columbia
 5    University economics faculty full-time from 1986 until 1990, where I taught multiple
 6    courses. In 1991, I went to work for the World Bank in Washington, D.C. where I served
 7    as a country economist for the emerging country of Moldova. I returned to the Columbia
 8    University economics faculty in 1995 where I served as an adjunct professor until 2003.
 9    In 2003, I resumed my position as a full-time member of the Columbia University
10    economics faculty and have continued as a full-time member of the faculty to this day. I
11    have also been involved with the United States Soccer Federation (“U.S. Soccer”) in
12    various capacities for more than 35 years, all as a volunteer.
13          2.     Throughout the 1980s and 1990s, I was appointed by the President of U.S.
14    Soccer then in office—Werner Fricker (1984-1990), Alan Rothenberg (1990-1998), and
15    Dr. Robert Contiguglia (1998-2006)—to serve on and sometimes chair a number of
16    different USSF Committees and Task Forces. Among other things, I was the Managing
17    Director of National Teams, responsible for the development of the U.S. Soccer’s senior
18    men’s and women’s national teams; member and Chair of the International Games
19    Committee, responsible for international exhibition matches involving FIFA-affiliated
20    teams and clubs as well as matches played by the senior men’s and women’s national
21    teams; Chairman of the Technical Committee, responsible for overall player
22    development; Chairman of both the U.S. Cup ’92 and U.S. Cup ’93, an international
23    round-robin tournament leading to up to the 1994 FIFA World Cup; and a member of the
24    World Cup Bid Committee from 1986-1988 which secured for the United States the right
25    to host the 1994 FIFA World Cup.
26          3.     I also served as a delegate to U.S. Soccer’s National Council (see below) and
27    as a member of the U.S. Soccer Board of Directors as a representative of the Professional
28
                                                1 of 16
                                     DECLARATION OF SUNIL GULATI

      1
     Case 2:19-cv-01717-RGK-AGR Document 186-4 Filed 03/09/20 Page 2 of 16 Page ID
                                      #:5312


 1    Council (see below) from 1995 until 2000. Moreover, from 2000 until February 10, 2018,
 2    I served as an elected officer of U.S. Soccer.
 3          4.     I was elected Executive Vice President of U.S. Soccer in 2000 and served in
 4    that capacity until 2006 when I was elected President. I was re-elected to additional four-
 5    year terms as President in 2010 and again in 2014. I chose not to seek a fourth term, and
 6    Carlos Cordeiro succeeded me as President of U.S. Soccer on February 10, 2018. I
 7    remain a member of the USSF Board of Directors to this day.
 8          5.     I was also appointed to the Board of Directors of the FIFA Women’s World
 9    Cup USA in 1999 and again in 2003.
10          6.     I have been and still am a member of the Concacaf (defined below) Council
11    (formerly called the Concacaf Executive Committee) and have served on numerous
12    Concacaf committees.
13          7.     I was elected in 2013 to the FIFA (defined below) Executive Committee,
14    now known as the FIFA Council. I remain a member of the FIFA Council and have also
15    served on, among other committees, the FIFA Confederations Cup Committee, the
16    Strategic Committee, the Youth Competitions Committee, the FIFA Task Force Football
17    2014, and the Independent Governance Committee, which provided recommendations for
18    governance changes within the FIFA structure.
19          8.     USSF is, and at all times during my association with U.S. Soccer has been, a
20    not-for-profit corporation organized under the laws of New York that has been granted
21    tax-exempt status by the Internal Revenue Service under Section 501(c)(3) of the Internal
22    Revenue Code.
23          9.     According to its by-laws in effect from September 1, 2012, until April 30,
24    2017, the purposes of U.S. Soccer during that period were: (1) to promote soccer in the
25    United States, including national and international games and tournaments, soccer for
26    women and men, indoor soccer and beach soccer; (2) to govern, coordinate, and
27    administer the sport of soccer in the United States; (3) to provide for the continuing
28    development of soccer players, coaches, referees, and administrators; (4) to provide for

                                                   2
                                     DECLARATION OF SUNIL GULATI
      1
     Case 2:19-cv-01717-RGK-AGR Document 186-4 Filed 03/09/20 Page 3 of 16 Page ID
                                      #:5313


 1    national cup competitions; and (5) to provide for the prompt and equitable resolution of
 2    grievances.
 3          10.     According to its by-laws in effect since May 1, 2017, the purposes of U.S.
 4    Soccer are: (1) to promote, govern, coordinate, and administer the growth and
 5    development of soccer in all its recognized forms in the United States for all persons of
 6    all ages and abilities, including national teams and international games and tournaments;
 7    (2) to provide for the continuing development of soccer players, coaches, referees and
 8    administrators; (3) to provide for national cup competitions; and (4) to provide for the
 9    prompt and equitable resolution of grievances.
10          11.     U.S. Soccer fields more than 20 national teams, including youth national
11    teams at varying age levels, Para-7-a-side and extended national teams in the beach,
12    futsal, and para-athlete categories, and the Senior Men’s National Team (MNT) and the
13    Senior Women’s National Team (WNT).
14          12.     U.S. Soccer (1) selects, funds, trains, and manages the various United States
15    national soccer teams; (2) supports a national development program for talented youth
16    participants over the age of 14; (3) trains and licenses both coaches and referees at all
17    levels of soccer; (4) supports a national training center in Carson, California; and (5)
18    seeks to resolve disputes between and among its members.
19          13.     U.S. Soccer has been recognized by the United States Olympic and
20    Paralympic Committee (“USOPC”) as the national governing body and paralympic sports
21    organization (“NGB”) for the sport of soccer under the Ted Stevens Olympic and
22    Amateur Sports Act, 36 U.S.C. 220521. Among other requirements, to remain a
23    designated NGB, U.S. Soccer must be a member in good standing of FIFA.
24          14.     U.S. Soccer is the national association member of the Federation
25    Internationale de Football Association (“FIFA”) for the United States. There are 210
26    other national association members of FIFA, each representing a different nation or
27    autonomous region of the world. Each national association member, as a condition of
28

                                                   3
                                      DECLARATION OF SUNIL GULATI
      1
     Case 2:19-cv-01717-RGK-AGR Document 186-4 Filed 03/09/20 Page 4 of 16 Page ID
                                      #:5314


 1    continuing membership, must, among other things, comply fully with the FIFA statutes,
 2    regulations, directives and decisions and ensure that their own members do the same.
 3          15.    U.S. Soccer is also a member of the Confederation of North, Central
 4    America and Caribbean Association Football (“Concacaf”), one of six regional
 5    confederations recognized by FIFA. There are 40 other members of Concacaf, each
 6    representing a different nation or autonomous region in North America, Central America,
 7    or the Caribbean. I serve as one of the Concacaf representatives on the FIFA Council.
 8          16.    U.S. Soccer has been affiliated with Concacaf since Concacaf was founded
 9    in 1961.
10          17.    As a member of FIFA and Concacaf, the Federation is, to the extent
11    permitted by governing law, obliged to respect the statutes, regulations, directives, and
12    decisions of FIFA and of Concacaf.
13          18.    Among their other activities, FIFA and Concacaf sponsor and organize
14    soccer tournaments and other official competitions among their respective members.
15          19.    U.S. Soccer has fielded a women’s soccer team for purposes of trying to
16    qualify for and ultimately win the Gold Medal in Olympic competition ever since the
17    sport of women’s soccer was added to the Olympic Games for the 1996 Olympic Games
18    in Atlanta. In fact, the team has qualified for the Olympic Games in Tokyo in 2020.
19          20.    U.S. Soccer has fielded a men’s soccer team for purposes of trying to qualify
20    for and ultimately win the Gold Medal in Olympic competition ever since then, as well,
21    and for even longer because men’s soccer has been an Olympic sport for a longer period
22    of time. The team will compete in Olympic qualifiers later this year, in the hope of
23    qualifying for the Olympic Games in Tokyo this summer.
24          21.    FIFA sponsors and organizes the FIFA World Cup, a tournament for senior
25    men’s national teams, and has done so every four years since 1930, with the exception of
26    1942 and 1946. Today, the FIFA World Cup is often described as the most popular
27    sporting event in the world, based on the number of people in the world who watch it.
28    See, e.g., www.britannica.com/sports/World-Cup-football, attached to this Declaration as

                                                   4
                                     DECLARATION OF SUNIL GULATI
      1
     Case 2:19-cv-01717-RGK-AGR Document 186-4 Filed 03/09/20 Page 5 of 16 Page ID
                                      #:5315


 1    Exhibit 1. The documents attached to this Declaration as Exhibits 2, 3, and 4 are publicly
 2    available on FIFA’s website. They are reports concerning the number of worldwide
 3    television viewers of the FIFA World Cups in 2010, 2014, and 2018. The general
 4    magnitude of the viewership figures in those documents are consistent with my personal
 5    knowledge of the television ratings for those tournaments. I have had access to that
 6    ratings data in my role on the FIFA Council.
 7          22.    FIFA also sponsors and organizes the FIFA Women’s World Cup, a
 8    tournament for senior women’s national teams, and has done so every four years since
 9    1991. The documents attached to this Declaration as Exhibits 5, 6, and 7 are publicly
10    available on FIFA’s website. They are reports concerning the number of worldwide
11    television viewers of the FIFA Women’s World Cups in 2011, 2015, and 2019. The
12    general magnitude of the viewership figures in those documents are consistent with my
13    personal knowledge of the television ratings for those tournaments. I have had access to
14    that ratings data in my role on the FIFA Council.
15          23.    U.S. Soccer has fielded a women’s soccer team for purposes of trying to
16    qualify for and ultimately win the FIFA Women’s World Cup ever since the first such
17    event in 1991.
18          24.    U.S. Soccer has fielded a men’s soccer team for purposes of trying to qualify
19    for and ultimately win the FIFA World Cup ever since then, as well, and for even longer
20    because the World Cup for men has been played for a longer period of time.
21          25.    Concacaf sponsors and organizes the Gold Cup, which is a competition for
22    senior men’s national teams fielded by the members of Concacaf. It has done so every
23    two years since 2003. Before that, the cadence of Gold Cup competitions was not as
24    uniform.
25          26.    U.S. Soccer has fielded a men’s soccer team for purposes of trying to win
26    the Gold Cup in each year since 2003 and prior to that, as well.
27          27.    Between 2005 and 2017, FIFA sponsored and organized the FIFA
28    Confederations Cup, which was a competition for senior men’s national teams, every four

                                                  5
                                     DECLARATION OF SUNIL GULATI
      1
     Case 2:19-cv-01717-RGK-AGR Document 186-4 Filed 03/09/20 Page 6 of 16 Page ID
                                      #:5316


 1    years. Before that, the cadence of Confederations Cup competitions was not as uniform.
 2    During the 2005-2017 period, the Confederations Cup was an eight-team tournament
 3    contested the year before the FIFA World Cup, held in the country that would be hosting
 4    the FIFA World Cup the following year. Most recently, the participants typically were
 5    the reigning FIFA World Cup champion, the six reigning continental champions (e.g., in
 6    Concacaf, typically the reigning Gold Cup champion), and the host of the next year’s
 7    FIFA World Cup.
 8          28.      In 2015, Concacaf organized the CONCACAF Cup, which was a single
 9    match contested by the United States and Mexico (winners of the 2013 and 2015 Gold
10    Cups, respectively) for the right to play in the 2017 FIFA Confederations Cup.
11          29.      Concacaf sponsors and organizes a tournament for senior women’s national
12    teams. Since 2002, this tournament has also doubled as the Concacaf region’s qualifying
13    tournament for either the FIFA Women’s World Cup or the Olympic Games. In contrast,
14    the qualifying processes for the men’s FIFA World Cup and Olympic Games soccer
15    tournament are separate and apart from the men’s Gold Cup.
16          30.      U.S. Soccer has fielded a women’s soccer team for purposes of trying to win
17    Concacaf’s regional women’s championship (described in the preceding paragraph) every
18    year since 2002 and prior to that, as well.
19          31.      La Confederación Sudamericana de Fútbol (“CONMEBOL”) is the
20    continental governing body for the sport of soccer in South America. U.S. Soccer is not a
21    member of CONMEBOL, but it has been invited by CONMEBOL to participate in its
22    championship for its senior men’s national teams, the Copa America, on some occasions
23    in the past. In recent years CONMEBOL has invited teams from outside CONMEBOL to
24    participate.
25          32.      In 2017, Concacaf announced the first ever Concacaf Nations League, a
26    tournament for men’s national teams to be contested from 2018-2020. The MNT has
27    participated in this competition, advancing to the semifinals to be played later this year.
28

                                                    6
                                      DECLARATION OF SUNIL GULATI
      1
     Case 2:19-cv-01717-RGK-AGR Document 186-4 Filed 03/09/20 Page 7 of 16 Page ID
                                      #:5317


 1          33.    For the women’s soccer tournament in the Olympic Games and the FIFA
 2    Women’s World Cup (and their associated qualifying tournaments), the U.S. Soccer
 3    fields the WNT.
 4          34.    For the FIFA World Cup (and its associated qualifying tournament), the
 5    Gold Cup, the FIFA Confederations Cup (when it existed), the CONCACAF Cup, Copa
 6    America, and the Concacaf Nations League, U.S. Soccer fields the MNT.
 7          35.    U.S. Soccer does not field the MNT for the men’s soccer tournament in the
 8    Olympic Games or for its associated qualifying tournament.
 9          36.    For the men’s Olympic qualifying tournament, U.S. Soccer is required to
10    field its Under 23 Men’s National Team (U-23 MNT), i.e., the team may not include any
11    players over the age of 23 (as measured by a certain date) for Olympic qualifying
12    matches. U.S. Soccer also must use its U-23 MNT for matches in the Olympic Games if
13    it qualifies, with the exception that the rules of the competition allow the teams that
14    qualify for the Olympic Games to add three players over the age of 23 to their Olympic
15    Games rosters.
16          37.    In 2015 and 2016, the MNT included some players who were under the age
17    of 23 and therefore eligible to play for the U-23 MNT in Olympic qualifiers during those
18    years. For example, Jordan Morris played for the U-23 MNT in Olympic qualifiers in
19    2015 and 2016 even though he had previously played in games for the MNT.
20          38.    In prior years when the U-23 MNT has qualified for the Olympic Games,
21    U.S. Soccer has used players under the age of 23 who had previously played for the MNT
22    and also has added players over the age of 23 who had previously played for the MNT.
23    For example, the men’s roster for the 2008 Olympic Games included 36-year-old Brian
24    McBride, who had by then played nearly 100 games with the MNT, and Benny Feilhaber,
25    who qualified as a U-23 player but had played for the MNT in past, even scoring the
26    game-winning goal for the MNT in the 2007 Gold Cup Final.
27          39.    In 2020, the MNT includes some players who are also eligible to play for the
28    U-23 MNT in its Olympic qualifiers scheduled for March and April 2020. In addition, all

                                                   7
                                      DECLARATION OF SUNIL GULATI
      1
     Case 2:19-cv-01717-RGK-AGR Document 186-4 Filed 03/09/20 Page 8 of 16 Page ID
                                      #:5318


 1    MNT players will be eligible to play for U.S. Soccer at the Olympic Games if the team
 2    qualifies (because any of the individuals over the age of 23 could be named as one of the
 3    three over-age players).
 4          40.    In addition to playing in the previously described tournaments, the MNT
 5    also plays senior men’s national teams from other nations in international friendlies.
 6          41.    In addition to playing in the Olympics and the FIFA Women’s World Cup
 7    (and their associated qualifying tournaments), the WNT also plays senior women’s
 8    national teams from other nations in international friendlies.
 9          42.    Some of the friendly matches in which the WNT plays have been organized
10    into a round-robin tournament format (e.g., the She Believes Cup, the Algarve Cup, and
11    Tournament of Nations), but they are still considered international friendlies by FIFA and
12    by U.S. Soccer. On FIFA’s international match calendar, these events are called “friendly
13    tournaments.”
14          43.    International soccer at the senior men’s and women’s national team level is
15    organized around four-year cycles known as “quads.” The men’s cycle runs from January
16    1 in the year after the FIFA World Cup through December 31 of the year of the next
17    FIFA World Cup. The women’s cycle runs from the January 1 after the Olympic Games
18    through December 31 of the year of the next Olympic Games. The last two quads for the
19    MNT were 2011-2015 and 2015-2018. The current quad runs from 2019-2022. The last
20    two quads for the WNT were 2009-2012 and 2013-2016. The current quad runs from
21    2017-2020.
22          44.    U.S. Soccer receives no funding from the federal government.
23          45.    Although U.S. Soccer receives some revenue from other sources, more than
24    half of its annual revenue typically comes from a combination of the following sources:
25    (1) hosting soccer matches against other senior men’s and women’s national teams and
26    generating revenue from ticket sales and other activities associated with putting on the
27    event or receiving money from other soccer federations in exchange for agreeing to play
28    in their countries, (2) money received for participating in tournaments organized or

                                                   8
                                     DECLARATION OF SUNIL GULATI
      1
     Case 2:19-cv-01717-RGK-AGR Document 186-4 Filed 03/09/20 Page 9 of 16 Page ID
                                      #:5319


 1    sponsored by FIFA, Concacaf, and CONMEBOL, and (3) agreements with Soccer United
 2    Marketing (SUM) and Nike according to which SUM pays U.S. Soccer for certain
 3    television broadcasting rights and both SUM and Nike pay U.S. Soccer for different
 4    bundles of intellectual property rights.
 5          46.    In addition, in 2016 a subsidiary of U.S. Soccer organized and hosted the
 6    Copa America Centenario, a special 100th anniversary edition of the Copa America, co-
 7    sponsored by CONMEBOL and Concacaf. The subsidiary generated more than $70
 8    million in net income from this activity and contributed that money to U.S. Soccer. U.S.
 9    Soccer’s Board of Directors has approved a plan to spend those funds on various
10    activities designed to further the mission of U.S. Soccer.
11          47.    The MNT played in the Copa America Centenario and advanced to the
12    semifinals. The unique opportunity to form a subsidiary to organize and host that
13    tournament would not have existed if U.S. Soccer did not field a senior men’s
14    international soccer team.
15          48.    FIFA owns and monetizes all commercial rights associated with the FIFA
16    World Cup and the FIFA Women’s World Cup tournaments, such as television broadcast
17    rights and the right to sell tickets to attend the games. The only revenue U.S. Soccer
18    receives from such tournaments is in the form of money paid to U.S. Soccer by FIFA as a
19    reward for qualifying for or succeeding in the tournament.
20          49.    U.S. Soccer, however, does own the broadcast rights and the right to sell
21    tickets to certain FIFA World Cup qualifiers involving the MNT. It does not own the
22    broadcast rights to the FIFA Women’s World Cup qualifiers or the right to sell tickets to
23    those games because the WNT qualifies through Concacaf’s regional championship
24    tournament, and Concacaf owns those rights.
25          50.    FIFA awarded prize money for the 2010 FIFA World Cup as described in
26    the prize money memorandum attached to this Declaration as Exhibit 8. U.S. Soccer
27    received $9 million in prize money from FIFA because the MNT advanced to the Round
28    of 16 in the 2010 FIFA World Cup.

                                                   9
                                      DECLARATION OF SUNIL GULATI
      1
     Case 2:19-cv-01717-RGK-AGR Document 186-4 Filed 03/09/20 Page 10 of 16 Page ID
                                       #:5320


 1          51.     FIFA awarded prize money for the 2011 FIFA Women’s World Cup as
 2    described in the prize money memorandum attached to this Declaration as Exhibit 9. U.S.
 3    Soccer received $800,000 in prize money from FIFA because the WNT finished 2nd in
 4    the 2011 FIFA Women’s World Cup.
 5          52.     FIFA awarded prize money for the 2014 FIFA World Cup as described in
 6    the prize money memorandum attached to this Declaration as Exhibit 10. U.S. Soccer
 7    received $9 million in prize money from FIFA because the MNT advanced to the Round
 8    of 16 in the 2014 FIFA World Cup.
 9          53.     FIFA awarded prize money for the 2015 FIFA Women’s World Cup as
10    described in the prize money memorandum attached to this Declaration as Exhibit 11.
11    U.S. Soccer received $2 million in prize money from FIFA because the WNT won the
12    2015 Women’s World Cup.
13          54.     In 2018, FIFA awarded $38 million in prize money to the French Football
14    Federation because France won the 2018 FIFA World Cup.
15          55.     In 2019, the WNT won the FIFA Women’s World Cup, and U.S. Soccer will
16    receive $4 million in prize money from FIFA as a result. The prize money available from
17    FIFA for the 2019 Women’s World Cup is described in the prize money memorandum as
18    Exhibit 12.
19          56.     The 2014 FIFA World Cup was held in Brazil. The 2018 FIFA World Cup
20    was held in Russia. Thirty-two senior men’s national teams participated in each
21    tournament.
22          57.     To qualify for the 2014 FIFA World Cup, the MNT first had to play two
23    games each (home-and-away) against Jamaica, Guatemala, and Antigua & Barbuda over
24    the course of four months in 2012 and then another two games each (home-and-away)
25    against Mexico, Costa Rica, Honduras, Panama, and Jamaica over the course of eight
26    months in 2013. The MNT finished in first place in each round and qualified for the 2014
27    FIFA World Cup.
28

                                                 10
                                     DECLARATION OF SUNIL GULATI
       1
     Case 2:19-cv-01717-RGK-AGR Document 186-4 Filed 03/09/20 Page 11 of 16 Page ID
                                       #:5321


 1          58.    To try to qualify for the 2018 FIFA World Cup, the MNT first had to play
 2    two games each (home-and-away) against Trinidad & Tobago, Guatemala, and St.
 3    Vincent & the Grenandines over the course of almost 10 months in 2015 and 2016 and
 4    then another two games each (home-and-away) against Mexico, Costa Rica, Panama,
 5    Honduras, and Trinidad & Tobago over the course of almost a year in 2016 and 2017.
 6    The MNT finished in first place in the initial round but in fifth place in the final round
 7    and, as a result, did not qualify for the 2018 FIFA World Cup. This was the first time
 8    since the mid-1980s that the MNT failed to qualify for the FIFA World Cup.
 9          59.    The 2015 FIFA Women’s World Cup was held in Canada. The 2019 FIFA
10    Women’s World Cup was held in France. Twenty-four senior women’s national teams
11    participated in each tournament.
12          60.    To qualify for the 2015 FIFA Women’s World Cup, the WNT had to play
13    five games over the course of 12 days in October 2014, all in the United States.
14          61.    To qualify for the 2019 Women’s World Cup, the WNT had to play five
15    games over the course of 14 days in October 2018, all in the United States.
16          62.    At all levels of its national team program, including its senior national teams
17    and youth national teams, U.S. Soccer fields separate teams for males and females. This
18    is required by FIFA’s rules and regulations.
19          63.    While others (including General Counsel Lisa Levine) participated in and
20    represented U.S. Soccer during the 2012-2013 collective bargaining negotiations with the
21    Women’s National Team Players Association (WNTPA), I am the person who led those
22    negotiations on behalf of U.S. Soccer. Although the Board of Directors needed to
23    approve the final collective bargaining agreement, I had the authority to make and accept
24    offers and reach a tentative agreement with the WNTPA, subject to the Board’s ultimate
25    approval. Those negotiations culminated in the execution of the March 19, 2013,
26    Memorandum of Understanding attached to this Declaration as Exhibit 13.
27          64.    In 2012 and 2013, when the WNTPA and U.S. Soccer were negotiating for a
28    new collective bargaining agreement, there was no top-tier women’s professional soccer

                                                   11
                                      DECLARATION OF SUNIL GULATI
       1
     Case 2:19-cv-01717-RGK-AGR Document 186-4 Filed 03/09/20 Page 12 of 16 Page ID
                                       #:5322


 1    league in the United States. The prior two attempts at such a league had failed, with the
 2    most recent iteration ceasing operations after three seasons in 2011.
 3          65.    Acting as President of U.S. Soccer, I had informed WNTPA Executive
 4    Director John Langel prior to starting contract negotiations that U.S. Soccer wanted to
 5    assist in launching a new top-tier women’s professional league in 2013.
 6          66.    The November 1, 2012, memorandum attached to this Declaration as Exhibit
 7    14 was the first written contract proposal U.S. Soccer received from the WNTPA during
 8    the 2012-2013 collective bargaining negotiations.
 9          67.    On November 5, 2012, representatives of the WNTPA and U.S. Soccer,
10    including me, met in Philadelphia to discuss the WNTPA’s November 1, 2012
11    memorandum. WNT player Lauren Cheney communicated to us during that meeting that
12    the players were grateful for what they were paid and understood that they were among
13    the highest compensated teams in the world.
14          68.    On December 4, 2012, U.S. Soccer Chief Financial Officer Eric Gleason
15    e-mailed the WNTPA a summary of U.S. Soccer’s initial proposal for compensation
16    terms in a new collective bargaining agreement. Among other things, the document
17    proposed that there be 24 players under contract receiving an annual salary, per diems
18    equal to the MNT as requested by the WNTPA, a $1.8 million payment to the players for
19    Victory Tours after both the 2015 FIFA Women’s World Cup and 2016 Olympic Games,
20    and various bonuses for success in the Olympics. The proposal also included annual
21    housing allowances for players in the NWSL. The 2011-2018 CBA between the MNTPA
22    and U.S. Soccer does not include any of these items. A true copy of this e-mail is
23    attached as Exhibit 15.
24          69.    In addition to the terms reflected in the attachment to Gleason’s email
25    (Exhibit 15), I orally offered to the WNTPA an additional $200,000, which the WNTPA
26    could apply to bonuses associated with the FIFA Women’s World Cup or the Olympic
27    Games or some combination, as determined by the WNTPA.
28

                                                  12
                                     DECLARATION OF SUNIL GULATI
       1
     Case 2:19-cv-01717-RGK-AGR Document 186-4 Filed 03/09/20 Page 13 of 16 Page ID
                                       #:5323


 1          70.    Later on in negotiations, Mr. Gleason prepared a document for my review
 2    showing that from 2005 through 2011, U.S. Soccer earned more than $95 million from
 3    MNT game revenue and less than $15 million from WNT game revenue. A copy of this
 4    document is attached as Exhibit 16.
 5          71.    I also knew during those negotiations how much prize money FIFA had
 6    awarded to the winner of, and the other participants in, the 2010 FIFA World Cup for
 7    men, as well as how much prize money FIFA had awarded to the winner of, and the other
 8    participants in, the 2011 FIFA Women’s World Cup.
 9          72.    During the negotiations, I did not anticipate that either of these gaps in
10    revenue generation would disappear, or even come close to disappearing, during the term
11    of the 2013-2016 collective bargaining agreement.
12          73.    During the entire course of the negotiations that led to the 2013
13    Memorandum of Understanding (Exhibit 13), the WNTPA never asked for the same
14    World Cup compensation structure as the one found in U.S. Soccer’s collective
15    bargaining agreement with the union representing MNT players. Nor did it ask for the
16    same amount of money for playing in international friendlies as the MNT players
17    received.
18          74.    Although I attended some sessions, I was not a regular in-person attendee at
19    the collective bargaining sessions with the WNTPA during the 2016 and 2017
20    negotiations that ultimately led to the 2017-2021 collective bargaining agreement. I did
21    personally attend some of them (including the final sessions before ratification of the
22    agreement), and even when I was not there in person, I remained in active contact with
23    the negotiating team and provided the general parameters of negotiating authority under
24    which they worked, with the final agreement subject to the U.S. Soccer Board of
25    Directors’ ultimate approval of the final agreement.
26          75.    During the 2016-2017 negotiations, I understood that U.S. Soccer had
27    generated more revenue from MNT matches on an overall and per-game basis during the
28    WNT quad that ended in 2016.

                                                  13
                                     DECLARATION OF SUNIL GULATI
       1
     Case 2:19-cv-01717-RGK-AGR Document 186-4 Filed 03/09/20 Page 14 of 16 Page ID
                                       #:5324


 1          76.    I also knew during those negotiations how much prize money FIFA had
 2    awarded to the winner of, and the other participants in, the 2014 FIFA World Cup for
 3    men, as well as how much prize money FIFA had awarded to the winner of, and the other
 4    participants in, the 2015 FIFA Women’s World Cup.
 5          77.    During the negotiations, I did not anticipate that either of these gaps in
 6    revenue generation would disappear, or even come close to disappearing, during the term
 7    of the 2017-2021 collective bargaining agreement. I also did not anticipate that the MNT
 8    would fail to qualify for the 2018 FIFA World Cup, given that it had qualified for every
 9    World Cup between 1990 and 2014.
10          78.    When U.S. Soccer presented its initial “pay-to-play” compensation proposal
11    to the WNTPA on May 9 and 13, 2016, it was an opening offer, and I anticipated that
12    U.S. Soccer would have to increase its offer as negotiations progressed, in order to
13    encourage compromise by the WNTPA on its offer and to ultimately reach a deal.
14          79.    During both the 2012-2013 and 2016-2017 negotiations, when I considered
15    what U.S. Soccer should be willing to offer, accept, and tentatively agree to, and what I
16    would be willing to recommend to the full Board of Directors, I always considered the
17    anticipated overall cost of the contract over its full term. As part of that analysis, I
18    considered the cost of every contract provision that caused U.S. Soccer to incur a material
19    cost. I also considered how much success I anticipated the team to achieve on the field
20    during the term of the collective bargaining agreement and how that anticipated success
21    was likely to affect the cost of the contract.
22          80.    I do not know what size friendly bonuses I may have been willing to
23    authorize offering, tentatively accepting, or recommending to the Board during 2016-
24    2017 negotiations if the WNTPA had been willing to negotiate a true pay-to-play
25    collective bargaining agreement.
26          81.    One thing I do know is that I never would have authorized offering or
27    accepting, and never would have recommended to the Board agreeing to, the same
28    bonuses for Women’s World Cup play that were contained in the MNT’s agreement for

                                                       14
                                       DECLARATION OF SUNIL GULATI
       1
     Case 2:19-cv-01717-RGK-AGR Document 186-4 Filed 03/09/20 Page 15 of 16 Page ID
                                       #:5325


 1    their World Cup play for very simple reasons. I believed the WNT was much more likely
 2    to qualify for and succeed in their tournament than the MNT was, and I believed that the
 3    MNT’s participation and success in their tournament would result in the receipt of
 4    substantially more prize money from FIFA than the WNT’s participation and success in
 5    their tournament.
 6    //
 7    //
 8    //
 9    //
10    //
11    //
12    //
13    //
14    //
15    //
16    //
17    //
18    //
19    //
20    //
21    //
22    //
23    //
24    //
25    //
26    //
27    //
28    //

                                                 15
                                    DECLARATION OF SUNIL GULATI
       1
     Case 2:19-cv-01717-RGK-AGR Document 186-4 Filed 03/09/20 Page 16 of 16 Page ID
                                       #:5326



 1      I declare under penalty of perjury that the foregoing is true and correct.
 2      Executed on February 20, 2020.
 3
 4
 5      Sunil Gulati
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    16
                                       DECLARATION OF SUNIL GULATI
